Case 2:20-cv-12278-BAF-RSW ECF No. 2-9, PagelD.53 Filed 08/21/20 Page 1 of 2

EXHIBIT 7

 

 
Cimail - licket No. 20 WDO07034 htes:/'mai Anailivtttk— i f
re es Case 2:20-cv-12278-BAF-RSW ECF No. 2-8 Bagel Bo PRGE GBPS NAR SSA gaes iy ariksearch=..

i j Grail Marc Suseeiman <marcsusselmangiqmail,com>

Ticket No. 20WDO0793

2 messages

Jamaal 3. Williams, Esq. <jwiliarns@saftwanlaw com> Thu, Jul 30, 2020 at 4:49 PM
To: marceuesalmangiqmail cam

Good atternoon Mr. Susselman,

I received your letter dated July 24, 2020. After reviewing it, I recognized that you raised salient points, |
wanted to inform you that the Failure to Yield will be dismissed without costs on the People’s motion.

Regards,

Juorel S. Williams, Esq,
(OQ Towner Street
Yosdanti Ml 46198
Vad-544- 5353 (Olive)
734-455-624 | (Fax)
wil. salwanaw com

Prihems@ satwaniaw.com

 

Marc Susselman <marcsusselman@gmail. com> Thu, Jul 30, 2020 at 5:10 PM
To: “Jameel! 3. Willams, Esq.” <jwiliame@)sahwanlaw.com=

Mr. Williams,

i want te express my deepest respect for you and thank you. You are doing the correct and honest thing.
Twish you the best of luck in your nascent legal career.

Yours truly

Mare Susseiman

gral fener

lof | 7/30/2020 5:12 PM

 
